DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 5,522,393 to Phillips et al. (figs. 1,18, 20a-d); U. S. Patent No. 7,819,810 to Stringer et al.; U. S. Patent No. 7,625,343 to Cao et al. (fig. 2); U. S. Patent No. 6,790,182 to Eck et al. (figs. 2-4); U. S. Patent No. 5,355,888 to Kendall (figs. 1-3) none of the prior art alone or in combination teaches the limitations of the independent claim specifically “the first and second receive apertures being configured to receive ultrasonic energy arriving from all directions, wherein the transmit aperture and the first and second receive apertures are not located in a single plane; determining a first time for the omni-directional unfocused waveform to propagate from the transmit aperture to a first pixel location in the target region to the first receive aperture using position information defining positions of the transmit aperture and the first receive aperture, and determining a second time for the omni-directional unfocused waveform to propagate from the transmit aperture to the first pixel location in the target region to the second receive aperture using position information defining positions of the transmit aperture and the second receive aperture; and forming a first ultrasound image of the first pixel location by combining a first echo received by the first receiving element at the first time with a second echo received by the second receiving element at the second time”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793